Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00120-CV

                          IN THE INTEREST OF R.A.G.C., et al., Children

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-00860
                            Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 19, 2014

REVERSED AND REMANDED

           The parties have filed a joint motion asking this court to reverse the judgment of the trial

court and to remand the case to the trial court for entry of an agreed judgment. The parties also

request that we order the mandate issued immediately. The motion is granted. As agreed by the

parties, without consideration of the merits, we reverse the trial court’s judgment, and remand the

case to the trial court for entry of a final judgment pursuant to the parties’ mediated settlement

agreement. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d); Caballero v. Heart of Tex. Pizza, LLC, 70

S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.). Costs of the appeal are to be taxed

against the appellant. See TEX. R. APP. P. 42.1(d). The Clerk of this court is directed to issue the

mandate immediately upon issuance of this opinion and judgment. See TEX. R. APP. P. 18.1(c).

                                                     PER CURIAM